NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS AGUIRRE-SANDOVAL,                   No.    12-70507

                Petitioner,                     Agency No. A077-060-254

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Juan Carlos Aguirre-Sandoval, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to suppress evidence and

terminate removal proceedings, and ordering him removed. Our jurisdiction is



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo questions of law. Martinez-

Medina v. Holder, 673 F.3d 1029, 1033 (9th Cir. 2011). We deny in part and

dismiss in part the petition for review.

      The agency did not err in denying Aguirre-Sandoval’s motion to suppress or

terminate proceedings, or in sustaining the charge of inadmissibility, because

Samayoa-Martinez v. Holder, 558 F.3d 897, 901-02 (9th Cir. 2009), forecloses his

contention that his statements to immigration officials at the border were obtained

in violation of 8 C.F.R. § 287.3(c). Aguirre-Sandoval urges us to reconsider our

holding in Samayoa-Martinez, but a three-judge panel cannot overrule circuit

precedent in the absence of an intervening decision from a higher court or en banc

decision of this court. See Avagyan v. Holder, 646 F.3d 672, 677 (9th Cir. 2011).

We also reject Aguirre-Sandoval’s contention that de Rodriguez-Echeverria v.

Mukasey, 534 F.3d 1047 (9th Cir. 2008) controls the result of his case.

      We lack jurisdiction to consider Aguirre-Sandoval’s unexhausted

contentions regarding service of the list of legal service providers or errors in the

government’s evidence, including the Form I-213, Record of

Inadmissible/Deportable Alien and D-166, Report of Investigation. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   12-70507